UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1765



GEORGE F. LEEPER,

                                               Plaintiff - Appellant,

          versus


DUKE ENERGY CORPORATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-98-17-3-V)


Submitted:   December 30, 2002             Decided:   January 13, 2003


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geraldine Sumter, FERGUSON, STEIN, CHAMBERS, WALLAS, ADKINS,
GRESHAM & SUMTER, P.A., Charlotte, North Carolina, for Appellant.
Jill Stricklin Cox, John James Doyle, Jr., CONSTANGY, BROOKS &
SMITH, L.L.C., Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      George F. Leeper appeals the district court’s order accepting

the   recommendation   of   the   magistrate    judge   to   grant    summary

judgment in the employer’s favor on Leeper’s claim that he was

subjected to a racially hostile work environment. We have reviewed

the parties’ briefs and the joint appendix and find no reversible

error.   We agree with the district court that Leeper failed to

forecast evidence sufficient to impute liability to the employer.

See Spriggs v. Diamond Auto Glass, 242 F.3d 179, 183-84 (4th Cir.

2001) (discussing prima facie case); Mikels v. City of Durham, 183

F.3d 323, 331-32 (4th Cir. 1999) (providing that “employers are

liable only for their own negligence in failing, after actual or

constructive knowledge, to take prompt and adequate action to stop

[harassment by fellow employees].”). Accordingly, we affirm on the

reasoning of the district court.         See Leeper v. Duke Energy Corp.,

No. CA-98-17-3-V (W.D.N.C. filed June 18, 2002; entered June 24,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                     2